 1   ROBERT S. GIANELLI, #82116
     JOSHUA S. DAVIS, #193187
 2   ADRIAN J. BARRIO, #219266
     GIANELLI & MORRIS, A Law Corporation
 3   550 South Hope Street, Suite 1645
 4   Los Angeles, California 90071
     Tel: (213) 489-1600; Fax: (213) 489-1611
 5   rob.gianelli@gmlawyers.com
     joshua.davis@gmlawyers.com
 6   adrian.barrio@gmlawyers.com
 7   Attorneys for Plaintiff
 8   JACQUELINE ADAN, on behalf of herself and
     all others similarly situated
 9
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
10   A Limited Liability Partnership
     MOE KESHAVARZI, Cal. Bar No. 223759
11   JOHN T. BROOKS, Cal. Bar No. 167793
     ROBERT J. GUITE, Cal. Bar No. 244590
12   ANDREA N. FEATHERS, Cal. Bar No. 287188
     333 South Hope Street, 43rd Floor
13   Los Angeles, California 90071-1422
     Tel: (213) 620-1780; Fax: (213) 620-1398
14   mkeshavarzi@sheppardmullin.com
     jbrooks@sheppardmullin.com
15   rguite@sheppardmullin.com
     afeathers@sheppardmullin.com
16
     Attorneys for Defendant
17   Kaiser Foundation Health Plan, Inc.
18
                                     UNITED STATES DISTRICT COURT
19
                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20
21
     JACQUELINE ADAN, on behalf of herself              )     CASE NO.: 4:17-cv-01076-HSG (MEJx)
22   and all others similarly situated,                 )     Assigned to Hon. Haywood S. Gilliam, Jr.
                                                        )
23                         Plaintiff,                   )     JOINT STIPULATION AND REQUEST
                                                        )     TO CONTINUE CASE MANAGEMENT
24
          v.                                            )     CONFERENCE; [PROPOSED] ORDER
25                                                      )
                                                        )     Current Date:   December 18, 2018
26   KAISER FOUNDATION HEALTH PLAN,                     )     Requested Date: February 26, 2019
     INC.,                                              )
27                      Defendant.                      )
     ____________________________________               )
28


                         Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1                                         JOINT STIPULATION
 2           WHEREAS, on March 6, 2018 the Court issued an order granting in part and denying in
 3   part Kaiser Foundation Health Plan, Inc.’s (“Kaiser’s”) Motion to Dismiss, and set a case
 4   management conference for April 3, 2018, at 2:00 p.m. (Dkt. No. 37);
 5           WHEREAS, pursuant to the joint request and stipulation of the parties, this Court continued
 6   the April 3, 2018 case management conference to Tuesday, April 24, 2018 at 2:00 p.m. and ordered
 7   that the due date for the joint case management statement be continued to April 17, 2018;
 8           WHEREAS, in its March 6, 2018 order granting in part and denying in part Defendant’s
 9   Motion to Dismiss, the Court asked the parties to address whether it would be productive for the
10   parties to renew their ADR efforts earlier than the October 2018 deadline contained in the parties’
11   Joint CMC Statement filed on June 22, 2017, among other issues;
12           WHEREAS, prompted by the Court’s inquiry, the parties began engaging in settlement
13   negotiations and therefore requested continuance of the Case Management Conference;
14           WHEREAS, on April 16, 2018, the Court granted the parties’ stipulation to continue the
15   Case Management Conference to July 17, 2018, with the case management statement due July 10,
16   2018;
17           WHEREAS, on July 11, 2018, the Court granted the parties’ stipulation to continue the Case
18   Management Conference to October 2, 2018, with the case management statement due on
19   September 25, 2018;
20           WHEREAS, on September 26, 2018, the Court granted the parties’ stipulation to continue
21   the Case Management Conference to November 13, 2018, with the case management statement due
22   on November 6, 2018;
23           WHEREAS, on November 5, 2018, the Court granted the parties’ stipulation to continue the
24   Case Management Conference to December 18, 2018, with the case management statement due on
25   December 11, 2018;
26           WHEREAS, the parties’ settlement discussions continue to be at a standstill;
27           WHEREAS, the exhaustion process contemplated by the Court’s March 6, 2018 Order is
28   underway and Kaiser requested additional information from Plaintiff, including photographs and


                                                          1
                      Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1   records that were received by Kaiser’s counsel on October 30, 2018 and December 4, 2018, to
 2   consider as part of Plaintiff’s submissions. The parties believe that a reasonable continuance of the
 3   Case Management Conference for approximately sixty (60) days should enable Kaiser to complete
 4   its consideration of Plaintiff’s submissions and complete the initial review so that the parties may
 5   assess the outstanding issues and develop a plan for moving forward; THEREFORE, IT IS
 6   HEREBY STIPULATED AND RESPECTFULLY REQUESTED that this Court continue the
 7   December 18, 2018 case management conference to Tuesday, February 26, 2019 at 2:00 p.m., and
 8   that the due date for the joint case management statement be continued to Tuesday, February 19,
 9   2019. The parties will address the issues itemized by the Court in its March 6, 2018 order in the
10   parties’ joint case management statement.
11
12
     DATED: December 6, 2018                                        GIANELLI & MORRIS
13
14
                                                              By:   /s/ Adrian J. Barrio
15                                                                  ROBERT S. GIANELLI
                                                                    JOSHUA S. DAVIS
16                                                                  ADRIAN J. BARRIO
                                                                    Attorneys for Plaintiff
17
18
     DATED: December 6, 2018                                        SHEPPARD MULLIN RICHTER &
19                                                                  HAMPTON

20
                                                              By:    /s/ Robert J. Guite
21
                                                                    MOE KESHAVARZI
22                                                                  JOHN T. BROOKS
                                                                    ROBERT J. GUITE
23                                                                  ANDREA N. FEATHERS
                                                                    Attorneys for Defendant Kaiser
24                                                                  Foundation Health Plan, Inc.
25
26
27
28


                                                          2
                      Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1
                                         SIGNATURE CERTIFICATION
 2
              As the attorney e-filing this document, I hereby certify that this document is acceptable to
 3
     Defendants’ counsel Robert J. Guite and that I have his authorization to affix his electronic signature
 4
     to this document.
 5
 6
     DATED: December 6, 2018                                           GIANELLI & MORRIS
 7
 8                                                               By:   /s/ Adrian J. Barrio_
                                                                       ROBERT S. GIANELLI
 9
                                                                       JOSHUA S. DAVIS
10                                                                     ADRIAN J. BARRIO
                                                                       Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                             3
                         Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1                                            [PROPOSED] ORDER
 2            In accordance with the above Stipulation of the parties which is hereby incorporated by
 3   reference, and for good cause appearing therefore, the Court orders as follows:
 4            IT IS HEREBY ORDERED that the case management conference set for December 18,
 5   2018 at 2:00 p.m. be continued to February 26, 2019 at 2:00 p.m. The due date for the joint case
 6   management statement is continued to February 19, ES DISTRIC
                                                       2019.
                                                                                        TC
                                                         T
 7                                                     TA




                                                                                            O
                                                  S




                                                                                             U
                                                 ED
     DATED: December ____,
                       11 2018




                                                                                              RT
 8


                                             UNIT
                                                                       D            _
 9                                                                DENIEHonorable Haywood S. Gilliam, Jr.




                                                                                                       R NIA
                                                                             United States District Judge
10
                                                                                                  r.
                                                                                       illiam J
                                             NO

                                                                              d S. G
11                                                                 H a y wo o




                                                                                                       FO
                                                       J u d ge
                                               RT




                                                                                                  LI
12
                                                      ER
                                                 H




                                                                                             A
                                                           N                                  C
13                                                             D IS T IC T               OF
                                                                     R
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                               4
                        Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
